Citation Nr: 1823810	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-28 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

2.  Service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney 


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1985 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision from the RO in Louisville, Kentucky, which denied service connection for PTSD, finding that new and material evidence had not been received to substantiate a claim of service connection since the prior final decision.  

Since issuance of the Statement of the Case (SOC) in August 2014, additional evidence has been received by the Board, for which waiver of RO consideration was provided; therefore, the Board may consider this evidence in the first instance.  38 U.S.C. § 7105(e) (2012); 38 C.F.R. § 20.1304 (2017).  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  An August 2010 rating decision denied service connection for PTSD, finding no evidence of a verifiable in-service stressor, to include that the Veteran served in a location with exposure to hostile military or terrorist activity, and no nexus between the current PTSD and service.

2.  The Veteran did not timely file a notice of disagreement (NOD) following the August 2010 rating decision, and new and material evidence was not received during the one year appeal period following that decision.

3.  Evidence received since the August 2010 rating decision relates to an unestablished fact of an in-service stressor that could reasonably substantiate a claim of service connection for PTSD.

4.  The Veteran is currently diagnosed with PTSD.

5.  An in-service stressor sufficient to cause PTSD has not been verified.  


CONCLUSIONS OF LAW

1.  The August 2010 rating decision denying service connection for PTSD became final.  38 U.S.C. § 7105(c) (2014); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the August 2010 rating decision is new and material to reopen service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1131, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

March 2013, May 2013, and February 2014 notice letters informed the Veteran of the evidence generally needed to support a claim for service connection, what constitutes new and material evidence, why service connection for PTSD was denied, what new and material evidence would be necessary to reopen the claim, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The March 2013, May 2013, and February 2014 notices were issued to the Veteran prior to the relevant rating decision on appeal and prior to readjudication in the March 2014 SOC.  Therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini, 18 Vet. App. at 112.

With regard to the duty to assist, VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records of evidence.  Specifically, VA has associated service treatment records, military personnel records, VA treatment records, news articles submitted by the Veteran, and the Veteran's lay statements with claim file.

The Veteran has not been provided with VA examinations or medical opinions in connection with the service connection appeal adjudicated herein; however, no VA examination or medical opinion is needed in this case.  As explained below, the weight of the evidence demonstrates no in-service injury or in-service stressor sufficient to cause PTSD has been verified.  The weight of the evidence also demonstrates no PTSD until many years after service, and no symptoms of PTSD during service.  As there is no reasonable possibility that medical examination or medical opinion would help substantiate the appeal, that is, demonstrate an in-service stressful event, the Board finds that further development is not necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the veteran).  There is sufficient competent evidence to decide the claim. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Reopening Service Connection for PTSD

Generally, a claim that has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  Once the case is reopened, the presumption as to the credibility no longer applies.  Id at 513.

In this case, an August 2010 rating decision denied service connection for PTSD, finding the evidence did not show a verifiable in-service stressor.  The Veteran did not file a timely NOD following the August 2010 rating decision, and no new and material evidence was received during the one year appeal period following the decision.  As such, the August 2010 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the August 2010 rating decision denying service connection for PTSD, VA has received additional evidence.  In the February 2013 claim, the Veteran asserted for the first time that PTSD resulted from serving as a medic in service, pointing to everyday stresses of the job.  In July 2013, the Veteran submitted news articles detailing a stressful incident of an April 1986 bombing at a nightclub in West Berlin, Germany.  The February 2014 statement in support of the claim and the May 2014 notice of disagreement, presumed to be credible for the purposes of reopening the claim, would suggest that the Veteran was present at the April 1986 bombing of La Belle nightclub in West Berlin, Germany, during service, that he received treatment at the Lee Barracks Hospital where he was stationed during that time, and he continued to have fear of buildings and bombings since the claimed in-service stressor, which caused the current PTSD.  Additionally, a report of investigation from the U.S. Army of Criminal Investigation Command (USACIDC) reflects that there was a bombing at La Belle nightclub on April 5, 1986 in Berlin that resulted in the death of some and serious bodily injury to others.  

When the credibility of such evidence is presumed for the purposes of reopening the claim, such evidence relates to unestablished facts of an in-service stressor sufficient to cause PTSD, so could reasonably substantiate the issue of service connection for a psychiatric disorder.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for PTSD.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Although the claim to reopen service connection for PTSD based on new and material evidence and the claim of service connection for PTSD are distinct questions, the Board has jurisdiction to decide service connection for PTSD on the merits in the current appeal because both questions relate to a single matter, that is, a claim of entitlement to VA benefits for PTSD under 38 U.S.C. § 1131.  See Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993) (holding the fact that a RO decision found that the veteran had not presented new and material evidence to reopen the claim does not thereby limit the scope of the Board's review of "the matter" on appeal, as the Board has jurisdiction to decide all questions in a matter, such as entitlement to VA benefits, that are subject to decision by the Secretary under 38 U.S.C. § 511, shall be subject to one review on appeal to the Secretary, and are properly before it on appeal from an AOJ decision).

The Board finds that the Veteran is not prejudiced by the Board addressing the merits of the PTSD service connection claim in the first instance in the current appeal, as the Veteran has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing.  See Bernard, at 393-94; see also VAOPGCPREC 16-92.  The Veteran has not been misled into presenting evidence only on the question of reopening service connection; rather, the Veteran is aware of the underlying requirements for service connection, as the Veteran has been apprised on the applicable laws and regulations regarding service connection in the March 2013 notice letter, March 2014 rating decision, and August 2014 SOC.  The Veteran was notified of evidence to submit to decide the claim on the merits, including statements from doctors or other people who have witnessed how the claimed disability affects him; evidence or a statements to the show that PTSD was caused by fear associated with hostile military or terrorist activity; evidence of approximate time, date, and locations of any stressful events related to being a medic in service; and evidence to substantiate that the Veteran was present during the claimed stressor of the April 1986 Berlin nightclub bombing.  See March 2013, May 2013, February 2014 notice letters. 

The Veteran has presented evidence and contentions addressing the merits of service connection, including the February 2014 statement and the May 2014 notice of disagreement, in which the Veteran asserted that he was present during the April 1986 bombing of a Berlin nightclub during service, that he had treatment related to this claimed stressor at the Army hospital where he was stationed during service, that he continued to have problems with fear of buildings and bombs to this day, a current disability, and nexus to service.  The Veteran was also provided the opportunity to present evidence and contentions on the merits of service connection at a Board hearing, although the Veteran declined to do so.  See August 2014 VA Form 9.  In March 2016, the Veteran's previous representative submitted a submitted a statement in lieu of a VA Form 646 contending that the evidence of record supported reopening and granting service connection (on the merits) for PTSD.  In January 2018, the Veteran's current representative also submitted the USACIDC report to support the claimed in-service stressor of the April 1986 Berlin nightclub bombing.  Based on the foregoing, the Board finds that there is no prejudice to the Veteran in the Board deciding service connection for PTSD on the merits.

Service Connection for PTSD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran is currently diagnosed with PTSD, which is not a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to this disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with 38 C.F.R. § 4.125(a)), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).  In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f)(2).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304 (f)(3).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 
38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Initially, the Board finds that the Veteran is currently diagnosed with PTSD.  See April 2010 and March 2011 VA treatment records. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that an in-service stressor sufficient to cause PTSD is not corroborated by the evidence of record.  As noted above, the Veteran has offered two theories of an in-service PTSD stressor, including the everyday stresses of working as a medic in service, and being present during the bombing of La Belle nightclub on April 5, 1986 in Berlin, Germany.  See February 2013 statement in support of claim, February 2014 statement in support of claim, May 2014 NOD.  As discussed below, the Board finds that the Veteran's assertions of the in-service stressors are inconsistent with, and outweighed by, other more probative lay and medical evidence of record.   

The Veteran has provided inconsistent accounts of the alleged in-service stressor, and the inconsistencies in the Veteran's accounts over the course of the appeal are significant and unlikely to be the product of mere differences in the retelling of the same story.  The record reflects that the Veteran first reported symptoms of PTSD, such as reliving nightmares and sleep avoidance, during VA outpatient visits in 2009 and 2010, during which the Veteran reported traumas related to an unidentified event in Honduras in 1983 and serving as a military medic in Germany during which he was called to the scene of numerous training accidents and administered aid to fellow soldiers with life threatening and terminal injuries.  The DD Form 214 reflects that the Veteran did serve as a medic in the military; however, the Veteran did not provide any details about a specific trauma-related accident he allegedly witnessed as a military medic during service, to include when the accident occurred, where in Germany the accident occurred, or what the claimed accident entailed.  See October 2010, November 2009, February 2010 VA treatment records.  

Similarly, when the Veteran filed the original claim for service connection for PTSD in May 2010, the Veteran did not report any in-service stressor that resulted in the current PTSD diagnosis.  In June 2010, VA requested that the Veteran provide additional information detailing the location and approximate time of a stressful event during service; however, even after specifically being asked, the Veteran provided no details or evidence of an in-service stressor, injury, or event during the pendency of the prior PTSD appeal.  Approximately three years after the prior final August 2010 rating decision, for the first time in February 2013, the Veteran claimed that PTSD was the result of the general everyday stressors of serving as a medic in the military; however, the Veteran did not provide the approximate time, location, or details of any specific traumatic incident he purportedly witnessed in his capacity as a medic during service.  

In March 2013 and May 2013 notice letters, VA requested the Veteran provide specific details of incidents of a stressful event, including location, two-month date range, and approximate time of a claimed stressful event.  Thereafter, the Veteran abandoned the assertion that the PTSD was caused by the stresses of working as a medic during service, and asserted for the first time in the February 2014 statement and the May 2014 notice of disagreement, that the stressor of being present during the bombing of La Belle nightclub (discotheque) in West Berlin, Germany, on April 5, 1986 caused the current PTSD.  The Veteran asserted two U.S. Army sergeants died as a result of the nightclub bombing and that there were other bombings around this time in Frankfurt, Germany as well.  The Veteran also asserted that he received treatment at the Lee Barracks Hospital, where he was stationed around the time of the bombing.  

The evidence of record does not corroborate the claimed in-service stressor of being present during the bombing of a Berlin nightclub on April 5, 1986, that is, fear of hostile military or terrorist activity.  In February 2014, the Joint Service Records Research Center (JSRRC) issued a formal finding of a lack of information required to verify an in-service stressor.  The Veteran submitted Wikipedia and NY Times articles that detailed a bombing at La Belle nightclub in Berlin on April 5, 1986, as well as another bombing at an American PX in Frankfort, Germany.  The articles detail all the information the Veteran included in the February 2014 statement, including identifying the two U.S. sergeants that died as a result of the bombing, the date of the Berlin nightclub bombing, the name of the club where the incident occurred, and identified Libyan terrorists as the party responsible for the attack.  However, the Veteran was not interviewed in any of the articles, he was not listed as a victim or witness to either bombing in the articles, and there is no indication from the articles that the Veteran was present at or near the Berlin nightclub at the time of the bombing.  Additionally, the Veteran reported that he did not receive any medals or citations related to the traumatic incident.  See February 2014 statement in support of the claim. 

Additionally, in January 2018, the representative submitted a report of investigation from USACIDC that was obtained through a Freedom of Information Act (FOIA) request, as the Veteran had informed the representative that he was interviewed by the USACIDC after the nightclub bombing.  See January 2018 military personnel record.  The representative did not include the correspondence submitted to USACIDC in requesting the report.  While, the USACIDC report reflects the date, time, and location of the traumatic occurrence and identifies the deceased in the report, correspondence attached to the USACIDC reports reflects that the names of third parties, including the names of third party law enforcement officers, victims, and witnesses that were interviewed, were redacted from the report.  Because only the names of third parties were redacted from the USACIDC report and the Veteran's name is not reflected anywhere in the report as a victim or witness who was interviewed following the traumatic event, there is no indication from the USACIDC report that the Veteran was present at La Belle nightclub or near the Berlin nightclub on April 5, 1986, so is not sufficient corroborating evidence of the in-service stressor.  

Military personnel records show that the Veteran was stationed in Germany from January 1986 to January 1988, a period during which the April 1986 Berlin nightclub bombing occurred; however, the Veteran was assigned to the 4th Battalion, 69th Armor and the 4th Battalion, 34th Armor, both of which are located in Mainz, Germany, more than six hours away from Berlin, Germany.  Additionally, while the Veteran contended that he received treatment at Lee Barracks Hospital where he was stationed in Mainz, Germany around the time of the Berlin nightclub bombing, service treatment records, which appear to be complete, are absent of complaints or findings of psychiatric symptoms or injury related to the nightclub bombing or serving as a medic during service, and absent of treatment or diagnosis of a psychiatric condition during service.  Since the April 5, 1986 Berlin nightclub bombing, service treatment records reflect treatment for a right hand wart in May 1986; upper respiratory symptoms, flu-like symptoms, and left foot pain from December 1986 to October 1987; and right hand pain, mild pseudofolliculitis barbae, and headache from May to September 1988.  In consideration of the other evidence included in the service treatment records showing complaints for various other disorders, it is likely that any history of injury or psychiatric symptoms associated with the traumatic Berlin nightclub bombing would similarly have been mentioned and/or detected during service, that is, that any injury or psychiatric symptoms related to April 1985 nightclub bombing would have been recorded in service treatment records had such injury or symptoms occurred during service.  As a result, the absence of any in-service complaint, findings, or reference to treatment for symptoms related to the April 1986 Berlin nightclub bombing weighs against finding a verifiable in-service stressor during service. 

The absence of any in-service reports of injury, complaint, finding, or reference to treatment related to the Berlin nightclub bombing or serving as a medic during service, under the facts of this case, is one factor, among other factors considered by the Board, including no post-service symptoms or diagnosis of PTSD until years after service, post-service histories for treating purposes that do not mention the Berlin nightclub bombing or symptoms related to the traumatic incident, and inconsistent reports of the in-service stressor that caused the current PTSD, that weighs against finding an in-service stressor sufficient to cause PTSD.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown that the record is complete and also that the fact would have been recorded had it occurred); Kahana v. Shinseki, 
24 Vet.App 428, 438 (2011) (stating that VA may use silence in service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and injury, disease, or symptoms would ordinarily have been recorded had they occurred; Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

As previously noted, the Veteran did not report any symptoms related to PTSD until 2009, 20 years after service separation.  The Veteran initially reported, for the purpose of seeking treatment, that the PTSD was caused by an unidentified event in Honduras in 1983 and witnessing training accidents as medic in Germany during service.  The Veteran did not mention any specific traumatic event that he witnessed as a medic in service when seeking initial treatment for PTSD or on the February 2013 claim, including the time, location, or nature of a stressful incident related to serving as a medic in service.  Additionally, when VA requested that the Veteran provide more details regarding a specific stressful event he experienced as a medic during service, the Veteran asserted that his presence at La Belle nightclub during the April 1986 bombing actually caused the PTSD.  However, when the Veteran initially sought treatment for PTSD in 2009 and 2010, the Veteran did not provide a history of trauma related to being present when the Berlin nightclub was bombed during service, as one would expect.  See, for example, October 2009, November 2009; February 2010, April 2010, and March 2011 VA treatment records.  The Veteran mentioned the Berlin nightclub bombing for the first time in the February 2014 statement, during the current appeal.  Moreover, other lay and medical evidence of record including the service personnel and treatment records, VA treatment records, news articles submitted by the Veteran, and the USACIDC report do not corroborate the assertion that the Veteran was present at or anywhere near La Belle nightclub during the April 1986 bombing. 


Based on the foregoing, the Board finds that a preponderance of the evidence is against the claim for service connection for PTSD.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.

Service connection for PTSD is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


